El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Dictada sentencia por esta Corte Suprema resolviendo los recursos números 2118 y 2187, establecidos en el pleito seguido por Pedro Gandía contra Arturo Trías y Johann D. Stubbe, sobre liquidación de sociedad mercantil, destitu-ción de liquidador e indemnización, y recibido el mandato en la corte inferior, Pedro Gandía, el demandante, solicitó cque se asegurara la efectividad de la sentencia embargando bienes de los demandados por valor de cuarenta mil nove-cientos cincuenta y cuatro dólares, cuarenta y siete centavos. Así lo decretó la corte y el embargo consiguiente fué trabado.
Acto seguido los demandados solicitaron la nulidad de dicho embargo porque la corte carecía de jurisdicción; por-que aunque la corte tuviera jurisdicción, no era el asegura-miento sino la ejecución de la sentencia lo que procedía por tratarse de una sentencia firme, y porque se había solicitado el aseguramiento basándose en un pronunciamiento que no existía en la sentencia.
El juez de distrito decidió el caso decretando la nulidad solicitada y razonó su decisión así:
“La cuestión sobre la jurisdicción de esta corte que se levanta en los fundamentos primero y segundo, ha sido resuelta por nues-tro Tribunal Supremo en este mismo caso, y en sentencia de mayo 12 de 1923. Pero la corte cree que los demandados' tienen razón en cuanto al tercer fundamento.
“Los aseguramientos de sentencias han de decretarse de acuerdo eon la ley mencionada, solamente en aquellos casos en que sea esto necesario para asegurar la efectividad de las mismas antes de die-*115tarse sentencia en el caso, pero minea después que una sentencia ha sido dictada y ella es firme, como en el presente caso en que la sentencia de la corte inferior fue confirmada por la Corte Suprema.
“La enmienda a que se refiere el demandante en su alegato a la sección 3 de la mencionada ley para asegurar la efectividad de la sentencia (Ley No. 27 de 1916) no autoriza a decretar embargos después de una sentencia firme. El propósito de dicha ley, en cuanto a este punto se refiere haciendo una interpretación razona-ble de la misma, es la de eximir a la parte de la prestación de la fianza en el caso en que el aseguramiento fuese solicitado después de obtenida sentencia a su favor, y para asegurarle la efectividad de la misma, pero siempre antes de que dicha sentencia pueda ser firme, porque una vez firme la sentencia lo que procede es la. ejecución de la misma, y no el aseguramiento de su efectividad. Véase 4 Oye. 540:
“ ‘En caso de un embargo preventivo la existencia de una ac-ción es un requisito esencial sin el cual no puede dictarse la orden, y una orden dictada antes de comenzarse la acción es nula e ine-ficaz; pero la orden puede ser dictada al mismo tiempo en que se comienza una acción o en cualquier tiempo después antes de una sentencia final”
No conforme Gandía interpuso el presente recurso de apelación. Sus argumentos en contra del criterio susten-tado por la Corte de Distrito, se condensan en el siguiente párrafo de su alegato:
“Siendo la intención del legislador facilitár al demandante que ha obtenido una sentencia a su favor, mantener el status quo hasta que la ejecute el medio de lograrlo es obtener la efectividad de dicha sentencia mientras pueda ser ejecutada.; y es lógico que la ley número 27 de 13 de abril de 1916 debe interpretarse en el sentido justo y razonable de que aún cuando dicha sentencia sea firme porque contra ella no se haya establecido recurso alguno, puede obtenerse el aseguramiento de la misma mientras ella llega a con-vertirse en sentencia ejecutoria y pueda expedirse la orden de su ejecución de acuerdo con la ley.”
Como regla general tal vez la interpretación dada por la Corte de Distrito sea la justa j procedente, esto es, que tratándose de sentencias firmes lo que procede es su ejeeu-*116ción y no su aseguramiento, pero es necesario reconocer qne existen casos en qne no obstante ser firme una sentencia sus pronunciamientos sean de tal naturaleza que no puedan ejecutarse inmediatamente requiriendo ciertas operaciones previas que exigen tiempo para practicarse, como sucede en el presente caso.
La sentencia que sirvió de base a la orden de asegura-miento es como sigue:
“Celebradas las vistas en estos dos recursos, — el interpuesto por el demandado Stubbe y el establecido por el demandante Gandía — , y estudiados los alegatos y los autos, la corte resuelve, decidiendo por esta sola sentencia ambos recursos, que debe revocar como re-voca la sentencia apelada que dictó la Corte de Distrito de San Juan, Sección Segunda, el 16 de julio de 1919, y examinadas las alegaciones y las pruebas la corte decide el pleito así: 1, no ha lugar a decretar la destitución del que fue liquidador de Gandía & Stubbe, el demandado Arturo Trías; 2, no ha lugar a condenar a los demandados a pagar al demandante la suma de $3,342.60 en concepto de efectivo depositado en los bancos pertenecientes al demandante en el momento de la disolución de Gandía & Stubbe, pero el demandado Trías vendrá .obligado a rendir cuenta detallada y justificada dentro de quince días del empleo dado a dicha suma en la liquidación mientras fue liquidador, con las responsabilidades consiguientes; 3, no ha lugar a condenar a los demandados a pa-gar al demandante la suma de $11,308.00 por el concepto de acreencias falsas que se reclaman en la demanda, pero el asiento de 11 de agosto de 1916 en los libros de Gandía & Stubbe por virtud del cual el demadado Trías actuando como liquidador enco-mendó al demandado Stubbe el pago de dichas acreencias dándole por ello el correspondiente crédito, y todos los actos que haya podido ejecutar el demandado Stubbe basándose en dicho asiento, quedan anulados; 4, no ha lugar a condenar a los demandados a pagar al demandante la suma de $5,052.20 por concepto de divi-dendos de 1915 de la Porto Rico Fertilizer Co., pero el asiento de 31 de julio de 1916 en los libros de Gandía & Stubbe anulando el cargo hecho a la cuenta 2da. en julio 31, 1915, en los dichos libros, queda anulado; 5, se condena a los demandados Stubbe y Trías, solidaria y mancomunadamente, a pagar al demandante Gandía la suma $8,234.06 por los dividendos que le fueron adjudicados en la *117escritura de disolución de Gandía & Stubbe, y 6, los demandados pagarán las costas.
“Una vez que esta sentencia sea debidamente recib’ida en la Corte de Distrito de San Juan, Sección Segunda, líbrese ejecución de acuerdo con la ley para cumplirla. Comuniqúese en la forma y a los fines procedentes.” . .¡ ■ l
La sentencia, como se consigna al final de la opinión que le sirvió de fundamento, si Men resuelve definitivamente el pleito, “deja aún pendientes de aclarar y fijar en la prác-tica varias cuestiones.”
Estamos conformes con los apelados en que esa senten-cia sólo ordena el pago de $8,234.06 y el de las costas, pero es necesario reconocer que contiene otros pronunciamientos que requieren la liquidación de la sociedad bajo bases dis-tintas, liquidación que puede dar por resultado que en rea-lidad de verdad el demandante perciba la suma que él in-dica, o parte de la misma. Quizá no sea así, pero de todos modos existe algo por fijar que no puede establecerse en el acto pero sí asegurarse para el caso de que se convierta en realidad. La ley no distingue. Dice: “Si el asegura-miento se solicitare después de pronunciada sentencia. . . .” No babla de sentencia firme. Véase Gandía v. Porto Pico Fertiliser Co., 30 D.P.R. 262.
Abora bien, como dado el tiempo transcurrido quizá baya podido variar la situación legal de este asunto, creemos que lo más acertado para esta corte es limitarse a revocar la orden apelada dejando el caso abierto para que la corte de distrito lo considere de nuevo oyendo a las partes y adop-tando la resolución que los becbos demanden de acuerdo con los principios establecidos en esta opinión.

Revocada la orden apelada.

El Juez Asociado Señor Wolf firmó: “Conforme con la sentencia por entender que el embargo después de senten-cia firme puede decretarse en los mismos casos que antes de dictada.”
*118El Juez Asociado Señor Aldrey disintió.
El Juez Asociado Señor Franco Soto no intervino en la resolución de este caso.